Citation Nr: 0723589	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to increased ratings for disability of the 
left knee, assigned a 10 percent rating for limitation of 
flexion throughout the period of this claim and assigned a 10 
percent rating prior to December 16, 2005, and a 20 percent 
rating beginning December 16, 2005, on the basis of 
limitation of extension.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability, to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the case was 
subsequently returned to the RO in Newark, New Jersey. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2006.  A transcript 
of the hearing is of record.  Subsequent to the hearing, the 
veteran submitted additional evidence to the Board and waived 
his right to have this evidence initially considered by the 
RO.

The issue of entitlement to increased ratings for left knee 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision in May 1999, entitlement 
to service connection for low back disability, to include as 
secondary to the service-connected disability, was denied.  

2.  The evidence received since the May 1999 rating decision 
is either cumulative of the evidence previously of record or 
is not sufficient, by itself or when considered with the 
evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim for service connection for low back disability, to 
include on a secondary basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The Court has recently held that, in a claim to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The record reflects that the originating agency provided the 
veteran with VCAA notice in a letter mailed in November 2003, 
prior to its initial adjudication of the claims.  Although he 
was not specifically informed that he should submit any 
pertinent evidence in his possession, he was informed of the 
evidence that would be pertinent and requested to submit such 
evidence or to provide the information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  In the November 2003 letter, the originating 
agency also stated what was needed to substantiate his claim 
to reopen.  In the February 2004 rating decision, the 
originating agency informed the veteran why his earlier claim 
for entitlement to service connection had been denied and 
that no evidence had been provided that showed that the 
veteran's back disorder was caused by his left knee 
disability.  In addition, at the videoconference before the 
undersigned, the veteran was specifically informed that he 
should submit medical evidence, such as a statement from a 
physician, supporting his contention that his low back 
disability is related to service or was caused or aggravated 
by service-connected disability.  In addition, the record was 
held open to afford the veteran a reasonable opportunity to 
obtain and submit additional evidence.

Although the veteran has not been provided notice with 
respect to the disability-rating and effective-date elements 
of his claim, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that reopening o 
the claim is not in order.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to these elements of the claim 
was no more than harmless error.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  Although he was not afforded a VA examination in 
response to the claim to reopen, VA has no obligation to 
provide such an examination if new and material evidence has 
not been presented.  See 38 C.F.R. § 3.159(c)(4).  Neither 
the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claim to reopen.  The Board is also unaware of any such 
evidence.  

Following the receipt of all pertinent evidence at the RO, 
the RO readjudicated the veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is also satisfied that any procedural 
errors in the RO's development and consideration of the claim 
were non prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans claims has subsequently held that the 
Justus credibility rule is not "boundless or blind;" if the 
newly submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  Duran v. Brown, 7 
Vet. App. 216 (1994).

Analysis

In an unappealed rating decision of May 1999, entitlement to 
service connection for low back disability was denied because 
the evidence failed to establish that a back disability was 
manifested within one year of the veteran's discharge from 
service or that it was related to service or service-
connected disability.  The evidence of record at the time of 
this decision included a December 1998 VA examination report 
noting the examiner's opinion that the veteran's back 
disability was more likely than not unrelated to his service-
connected left knee disability.  

The veteran has submitted private treatment records in 
support of his claim to reopen.  In a January 2005 private 
treatment record, Dr. M. stated that progressively worsening 
pain, stiffness and discomfort developed in the veteran's 
left knee, left thigh, left hip and low back area and the 
right knee.  Dr. M., however, failed to provide an opinion as 
to whether the veteran's low back disability was related to 
service or the veteran's service-connected knee disabilities.  
In an April 2006 private treatment record, Dr. M. opined that 
the veteran's worsening lumbar spondylosis with myelopathy 
exacerbates his left and right knee osteoarthritis.  Again, 
the Dr. M. failed to address whether the veteran's low back 
disability is related to service or was caused or worsened by 
the service-connected knee disabilities.  

In fact, the pertinent medical evidence added to the record 
is merely cumulative in nature since it continues to show the 
presence of low back disability many years after the 
veteran's discharge from service and does not tend to show 
that the veteran's low back disability is etiologically 
related to service or was caused or worsened by service-
connected disability.  Therefore, none of the medical 
evidence added to the record is new and material.  

The veteran's statements are also essentially cumulative in 
nature as well.  Moreover, they are insufficient to establish 
a reasonable possibility of substantiating the claim because 
lay persons are not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, reopening of the claim for service connection 
for low back disability is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for low 
back disability, to include on a secondary basis, is denied.  






REMAND

In the February 2004 rating decision on appeal, the RO 
continued a 10 percent rating for residuals of a torn medial 
meniscus of the left knee with degenerative joint disease.  
In a decision dated in December 2005, a Decision Review 
Officer (DRO) granted an increased rating of 20 percent on 
the basis of limitation of extension, effective December 16, 
2005.  The DRO also purported to grant service connection for 
limitation of flexion of the left knee due to degenerative 
joint disease and residuals of a torn medial meniscus.  A 
separate 10 percent rating was assigned for limitation of 
flexion, effective August 28, 2003.  The Board notes that the 
limitation of flexion is simply a ratable manifestation of 
the already service-connected disability.  Unfortunately, the 
only rating issue addressed in the Statement of the Case is 
entitlement to a higher rating for limitation of extension of 
the left knee.  There is no indication that the veteran has 
limited his appeal to this issue.  Therefore, he should be 
afforded a Supplemental Statement of the Case that addresses 
all components of the service-connected disability.

The Board further notes that the veteran was most recently 
afforded a VA examination to determine the current degree of 
severity of his left knee disability in December 2005.  It 
appears from an April 2006 private medical statement that the 
disability might have increased in severity since the last VA 
examination.  Therefore, the Board has determined that the 
veteran should be afforded another VA examination.

In addition, while this case is in remand status, the veteran 
should be provided appropriate notice concerning the 
effective-date element of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Dingess 
and notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected left 
knee disability.  The claims folder must 
be made available to and reviewed by the 
examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


